United States Court of Appeals
                                                                           Fifth Circuit
                                                                        F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                             September 12, 2007
                   FOR THE FIFTH CIRCUIT
                                                                    Charles R. Fulbruge III
                                                                            Clerk
                                 No. 06-51236
                               Summary Calendar


UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

SERGIO MANUEL CEJA

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 6:05-CR-137-3


Before JOLLY, DENNIS and PRADO, Circuit Judges.
PER CURIAM:*
      A jury convicted Sergio Manuel Ceja of conspiring to distribute at least 500
grams     of   methamphetamine,     possessing    with   intent    to   distribute
methamphetamine, possessing with intent to distribute crack cocaine, and
conspiring to possess with intent to distribute crack cocaine. He appeals his
convictions. He contends that the evidence was insufficient to sustain the jury’s
verdict, arguing that no controlled substances were ever found on his person, in
his vehicle, or in his residence.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-51236

      Our review of the record leads us to conclude that Ceja’s sufficiency
challenge fails. There was ample evidence presented to the jury concerning
Ceja’s sales or purchases of methamphetamine and crack cocaine in numerous
transactions. The testimony of two witnesses contradicted Ceja’s denial of
knowledge of the drug cache found in the sock of his companion, a person he
regularly supplied with controlled substances, on the night of his arrest.
Additionally, one witness testified about her daily methamphetamine and
cocaine buys from Ceja during a two-and-a-half-month period. Another witness
testified that he had supplied Ceja with amphetamine for distribution to Ceja’s
buyers and had bought powder cocaine from Ceja and Ceja’s brother.
Considering all the evidence in the light most favorable to the verdict, we find
that a reasonable trier of fact could have found that the evidence established
Ceja’s guilt beyond a reasonable doubt. See United States v. Mendoza, 226 F.3d
340, 343 (5th Cir. 2000).
      Ceja also argues that the denial of evidentiary objections and of his motion
for mistrial, based on a hearsay utterance that two of his co-conspirators had
purchased drugs from him, constituted reversible error affecting his substantial
rights. Our review convinces us that the hearsay testimony introduced nothing
new to Ceja’s trial; it only confirmed the prior testimony of two women that they
purchased illegal narcotics from Ceja on numerous occasions. Because there is
no significant possibility that the utterance “had a substantial impact upon the
jury verdict, viewed in light of the entire record,” United States v. Paul, 142 F.3d
836, 844 (5th Cir. 1998), we reject Ceja’s argument.
      Ceja also contends that prosecution witnesses conferred after FED. R. EVID.
615 had been invoked and before they themselves testified. In support of his
argument, he refers to an affidavit that is not in the record, contending that it
constitutes newly discovered evidence under FED. R. CRIM. P. 33(b)(1). We will
not ordinarily enlarge the record on appeal to include evidence not before the
district court. United States v. Flores, 887 F.2d 543, 546 (5th Cir. 1989).

                                         2
                                 No. 06-51236

Further, there is nothing in the record to show that Ceja has ever brought a Rule
33 motion to vacate his conviction based on allegedly new evidence.
      Finally, we reject Ceja’s assertion that plain error occurred because of the
cumulative effect of allegedly prejudicial and inadmissible evidence.
Consequently, Ceja’s conviction is AFFIRMED.




                                        3